Order entered May 14, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00379-CV

                                    MAY LTAIF, Appellant

                                               V.

                                 RAMA NPL 1, LLC, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-07215-C

                                           ORDER
          On April 26, 2019, after being informed by the court reporter that appellant had not

requested the record, we directed appellant to file, within ten days, written verification she had

requested the record. Although we cautioned appellant that failure to comply could result in the

appeal being submitted without the reporter’s record, appellant failed to comply. See TEX. R.

APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted without the reporter’s record.

See id.

          As the clerk’s record has been filed, we ORDER appellant to file her opening brief no

later than June 13, 2019.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE